HENDRICK, J.
These are actions brought under a policy of burglary or larceny insurance, and judgments were 'recovered by the plaintiffs in each case. A number of points are raised by the appellant, but none of them appear of sufficient force to require us to disturb the. judgments. One of the questions raised was as to the admissibility of'evidence of payment made by the plaintiffs to their consignors by way of settlement. That evidence was properly excluded. Under the policy of insurance the defendant assumed to indemnify the plaintiffs for the value of the goods lost, and not for their liability to a third party, between whom and the defendant there was no privity of contract. The plaintiffs had a right to limit their liability, and the benefits of that arrangement with a third party could not accrue to the defendant. Belloni v. Freeborn, 63 N. Y. 383; Bermel v. N. Y., N. H. & H. R. R. Co., 62 App. Div. 389, 70 N. Y. Supp. 804. Neither was there error in admitting in evidence the judgment roll in an action between the same parties for the purpose of showing the existence of an exhibit which had been lost and which was material to the cause of action in this case. It was the best evidence under the circumstances.
The questions of fact raised by the issues were passed upon by the trial court, and there is evidence to sustain the findings. There is proof that the plaintiffs did not refuse to submit their books for examination, and more proof that the books were destroyed by fire. So, also, there is proof that the goods had been delivered to the plaintiffs and had been stolen or lost. The judgments cannot be disturbed as against the evidence.
It is claimed; also, that the proofs of loss were not in conformity with the terms of the policy, and there is some evidence to sustain that claim. But the plaintiffs showed that the proofs furnished were retained by the defendant, and that certain of the claims were thereafter passed for payment without objection having been made to the sufficiency of the proof of loss. Such action on the part of the defendant constitutes a waiver. Palmer v. Great Western Insurance Co., 10 Mise. Rep. 167, 30 N. Y. Supp. 1044. The point is also made *864that these actions or at least two of them were not brought within the time limited by the terms of the policies. It fully appears that the defendant had passed upon the validity of the claims made under the policies and had agreed-to pay them. The defendant’s general manager admitted that the claims of which the defendant had notice had been passed for payment by him. This was-sufficient to constitute a waiver. Titus v. Glens Falls Ins. Co., 81 N. Y. 410-419. See, also, Roby v. A. C. Ins. Co., 120 N. Y. 510, 24 N. E. 808; Kiernan v. Mut. Ins. Co., 150 N. Y. 190, 44 N. E. 698.
Judgment affirmed, with costs
GIEGERICH, J., concurs.